Citation Nr: 0740181	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from April 1954 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied, in pertinent part, the 
veteran's claim for service connection for PTSD.  The veteran 
disagreed with this decision in March 2002.  He perfected a 
timely appeal on this claim in January 2003 and requested a 
Travel Board hearing, which was held at the RO in August 2005 
before the undersigned Veterans Law Judge.

In December 2003, October 2005, and June 2007, the Board 
remanded the veteran's appeal to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.

The Board observes that, in October 2005 and in June 2007, it 
referred several pending unadjudicated claims back to the RO 
for appropriate action.  To date, however, the RO has not 
taken action on any of these claims.  Accordingly, the 
veteran's claims of entitlement to a disability evaluation 
greater than 30 percent for peripheral neuropathy of the 
right upper extremity; entitlement to disability evaluations 
greater than 20 percent for peripheral neuropathy of the left 
upper extremity and for peripheral neuropathy of the right 
lower extremity; entitlement to a disability evaluation 
greater than 30 percent for peripheral neuropathy of the left 
lower extremity; entitlement to disability evaluations 
greater than 40 percent for peripheral vascular disease of 
the left lower extremity and for peripheral vascular disease 
of the right lower extremity; entitlement to disability 
evaluations greater than 10 percent for bursitis of the right 
shoulder and for bursitis of the left shoulder; entitlement 
to compensable disability evaluations for bursitis of the 
left hip and for bursitis of the left elbow and left wrist; 
and his claim for special monthly compensation based on loss 
of use of the feet are again referred back to the RO for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's PTSD claim has been obtained.

2.  There is no competent diagnosis of PTSD based on a 
corroborable in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a June 2001 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
evidence of an in-service stressor, linking evidence between 
the claimed PTSD and the in-service stressor, and noted other 
types of evidence the veteran could submit in support of his 
claim.  In addition, the veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Additional notice of the five elements of a service-
connection claim was provided in June 2005, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the veteran 
notified VA in April 2006 that he had no further information 
or evidence to present in support of his claim.  The veteran 
also was provided with notice of the Dingess requirements in 
a February 2007 Supplemental Statement of the Case (SSOC).  
In response, the veteran again notified VA in September 2007 
that he had no further information or evidence to present in 
support of his claim.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the June 2001 letter was issued before the March 2002 
rating decision which denied the benefit sought on appeal; 
thus, the notice was timely.  Because the veteran's claim for 
service connection for PTSD is being denied, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  The RO also has obtained the 
veteran's service personnel records in order to attempt 
verification of his claimed in-service stressor.  As will be 
discussed below, however, the veteran's claimed in-service 
stressor is too vague to be capable of verification by the 
Joint Services Records Research Center (JSRRC).  

VA need not conduct an examination with respect to the claim 
of service connection for PTSD because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case.  As is discussed herein, there is no competent evidence 
of an in-service stressor.  Service connection for PTSD 
cannot be granted in the absence of an in-service stressor 
and an after-the-fact medical opinion cannot serve as the 
basis for corroboration of an in-service stressor.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that he incurred PTSD while on active 
service in Vietnam.  His claimed in-service stressors 
included participation in missions conducted by 
Reconnaissance Team "Idaho" conducting surveillance of 
enemy troops, finding a downed American pilot tied to a tree 
and skinned alive by enemy troops while on patrol with 
Reconnaissance Team "Idaho," seeing empty wooden crates 
stacked up to be used as caskets for dead American soldiers, 
and finding a group of children who had been incinerated 
inside a hut in a Vietnamese village after it was napalmed.  
The veteran has admitted that he is unable to remember many 
specific details about these incidents (such as the names of 
the battles he participated in or the names of fellow 
soldiers who served with him and witnessed these alleged 
incidents).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The veteran's service medical records show no complaints of 
or treatment for PTSD or related symptoms during active 
service.  The veteran's service personnel records show that 
he was assigned to the 1876th Communication Squadron, Tan Son 
Nhut Air Base, Republic of Vietnam, from March 1970 to March 
1971.  His awards included the Bronze Star Medal, Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal.  
His military occupational specialty (MOS) was communications 
center specialist.  The veteran's enlisted performance report 
for the period of August 1970 to February 1971 showed that 
his duties as a communications center shift supervisor 
included monitoring incoming and outgoing messages to ensure 
that all messages were accounted for and recorded correctly.  

The veteran submitted a copy of the citation that accompanied 
his Bronze Star Medal.  A review of the citation showed that 
the veteran had distinguished himself as a flight supervisor, 
Air Force Special Security Office, 1876th Communications 
Squadron "while engaged in ground operations against an 
opposing armed force" at Tan Son Nhut Air Base, Republic of 
Vietnam, from March 1970 to March 1971.  

VA clinical records show that the veteran received regular 
outpatient treatment for his PTSD symptoms beginning in 2000.  
For example, on VA outpatient treatment in July 2000, the 
veteran reported frequent nightmares, crying spells, and 
self-isolation.  He reported being assigned to a Special 
Operations group for 12 months at Tan Son Nhut and Da Nang, 
Vietnam.  He reported that his first mission was flying to 
"Monkey Mountain" in Da Nang to install classified 
equipment in a communications hut.  During the night, a 
grenade was thrown into the hut and killed a fellow soldier 
next to the veteran.  Although the veteran radioed for help, 
help did not arrive until the next morning and the veteran 
was forced to hide near his dead comrade all night with his 
M-16 rifle ready to fire.  Another claimed in-service 
stressor concerned a mission where the veteran was required 
to lay sensors along the Ho Chi Minh Trail for several 
months.  He reported that, on one mission, he was almost 
caught by a company-sized North Vietnamese Army unit.  He 
also reported being involved in several firefights with the 
enemy in Vietnam, including a rescue mission involving 
American prisoners of war.  Mental status examination of the 
veteran showed much underlying anger and impatience 
initially, good eye contact, an appropriate affect, normal 
speech, no signs of paranoia, delusions, hallucinations, a 
thought disorder, or suicidal ideation, full orientation, 
difficulty remembering and describing his claimed in-service 
stressors.  The veteran's Global Assessment of Functioning 
(GAF) score was 45.  The diagnoses included delayed onset 
PTSD.  Following VA outpatient treatment in August 2000, the 
impressions included PTSD with dysthymic disorder.  
Subsequent VA treatment records show continuing treatment for 
PTSD.

In a March 2003 lay statement, D.L.F. stated that he had met 
the veteran while he was assigned to "base comm."  At Tan 
Son Nhut Air Base.  D.L.F. stated that the veteran was only 
with base comm for approximately 1 month and then was 
assigned to the Special Security Office, 7th Air Force, 
Military Assistance Command-Vietnam.  Subsequently, the 
veteran had told him that he had been assigned to a "special 
unit."

The veteran testified at his August 2005 Travel Board hearing 
that the timeframe of his claimed in-service stressor of 
seeing empty wooden crates stacked up to be used as caskets 
for dead American soldiers was March and April 1970.  The 
veteran also testified that the timeframe of his claimed in-
service stressor of finding a downed American pilot tied to a 
tree and skinned alive while on patrol with Reconnaissance 
Team "Idaho" was June or July 1970.  He further testified 
that he had gone on secret missions inside of North Vietnam 
in the summer of 1970 but could not provide exact locations 
or dates for these missions.

In response to an October 2005 request from the RO to 
corroborate the veteran's claimed in-service stressors, JSRRC 
notified VA in November 2006 that a review of the historical 
reports submitted by the 1964th Communications Group, the 
higher headquarters of the 1876th Communications Squadron, 
for the period of April through September 1970 did not 
contain any reports of a Reconnaissance Team "Idaho" or 
that this team had rescued a downed pilot or had found a 
"hooch" which had been napalmed and contained the 
incinerated bodies of children.

There is a diagnosis of PTSD of record and thus, the central 
issue in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The Board 
acknowledges that the veteran was awarded the Bronze Star 
Medal; however, his report of "secret missions" in to North 
Vietnam and service on classified reconnaissance missions is 
inconsistent with his MOS as a communications specialist and 
his duties as described in the relevant enlisted performance 
report while he was assigned to Tan Son Nhut Air Base in 
Vietnam between August 1970 and February 1971.  Although the 
veteran was awarded the Bronze Star Medal, his service 
personnel records do not show any assignments or other awards 
indicating combat service.  In such cases, the record must 
contain other evidence that substantiates or corroborates the 
veteran's statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Although the veteran has asserted that his in-service 
stressors occurred during Vietnam service from March 1970 to 
March 1971, he has not provided sufficient information about 
his claimed in-service stressors such that they can be 
verified by JSRRC.  The veteran's own lay statements and 
Board hearing testimony indicate that the allegedly stressful 
in-service events which caused him to experience PTSD 
symptoms occurred while he was on secret missions with 
Reconnaissance Team Idaho.  JSRRC reviewed the unit history 
for the higher headquarters for the veteran's unit in Vietnam 
and concluded that there was no evidence of a Reconnaissance 
Team Idaho or any reports concerning the veteran's claimed 
in-service stressors of rescuing a downed American pilot who 
had been skinned alive by the enemy or finding a "hooch" 
with the incinerated bodies of children inside.  Further, the 
veteran himself has admitted that he cannot provide further 
specific details of his claimed in-service stressors, 
including the dates that they occurred or the names or units 
of soldiers who served with him or witnessed these incidents.  
Although the veteran has been diagnosed with PTSD, the Board 
finds no credible evidence which verifies any of his claimed 
stressors.

Thus, as the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  Hence, the appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


